[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION ON THE MOTION FOR PERMISSION TO WITHDRAW (108)
On this motion by which the attorney for the defendant seeks to withdraw his appearance, both he and the defendant appeared CT Page 6890 before the court. The attorney stated the grounds of his motion is that his continued representation of the defendant would violate the rules of professional conduct. He further represented to the court that disclosure of the reasons to the court would violate the attorney-client privilege. It appears that he should be allowed to withdraw.
The defendant requested a period of sixty days to obtain another attorney pointing out that she is an observant Jew and the religious holidays are in September.
Accordingly, the motion to withdraw the appearance of Attorney Max F. Brunswick is granted and the court hereby enters a stay of proceedings until an attorney files an appearance for the defendant, but not later than October 10, 1991.
Robert I. Berdon, Judge